FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedApril 10, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On March 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On March 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 100,632 0,01 0,01 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Sell 23/03/2012 100 36,00 3600,00 Share Common Concórdia Sell 23/03/2012 100 36,20 3620,00 Share Common Concórdia Sell 26/03/2012 100 36,40 3640,00 Share Common Concórdia Sell 26/03/2012 200 36,50 7300,00 Share Common Bradesco Buy 30/03/2012 2.000 36,00 72.000,00 Share Common Bradesco Buy 30/03/2012 2.000 36,11 72.220,00 Share Common Bradesco Buy 29/03/2012 1.700 37,00 62.900,00 Share Common Bradesco Buy 29/03/2012 88 37,00 3.256,00 Share Common Bradesco Buy 30/03/2012 3.600 36,00 129.600,00 Share Common Bradesco Buy 30/03/2012 1.800 36,50 65.700,00 Share Common Bradesco Buy 30/03/2012 38 36,00 1.368,00 Share Common Bradesco Buy 30/03/2012 13 36,50 474,50 Share Common Bradesco Buy 28/03/2012 33 36,50 1204,50 Share Common Bradesco Buy 30/03/2012 2.200 36,00 79.200,00 Share Common Bradesco Buy 30/03/2012 2.200 36,50 80.300,00 Share Common Bradesco Buy 30/03/2012 85 36,00 3.060,00 Share Common Bradesco Buy 30/03/2012 21 36,50 766,50 Share Common Bradesco Buy 30/03/2012 1.000 36,00 36.000,00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 116,910 0,01 0,01 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On March 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 239,270,526 27.42 27.42 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common FATOR Buy 01/03/2012 34.300 35,89 1.231.001 Share Common BRASCAN Buy 05/03/2012 46.700 33,20 1.550.257 Share Common GRADUAL Buy 05/03/2012 44.400 36,71 1.629.830,00 Share Common SAFRA Sell 29/03/2012 100.000 37,21 3.721.118,00 Share Common BRADESCO Sell 01/03/2012 394.000 35,86 14.128.938,00 Share Common BRADESCO Sell 02/03/2012 231.800 35,28 8.178.371,00 Share Common BRADESCO Sell 05/03/2012 329.600 35,03 11.544.272,00 Share Common BRADESCO Sell 06/03/2012 750.000 34,56 25.921.635,00 Share Common BRADESCO Sell 07/03/2012 810.400 35,17 28.503.278,00 Share Common BRADESCO Sell 23/03/2012 617.500 35,89 22.160.903,00 Share Common BRADESCO Sell 26/03/2012 1.345.300 36,87 49.596.126,00 Share Common BRADESCO Sell 27/03/2012 320.500 37,21 11.925.817,00 Share Common BRADESCO Sell 28/03/2012 652.800 37,09 24.215.512,00 Share Common BRADESCO Sell 29/03/2012 779.700 37,16 28.970.254,00 Share Common BRADESCO Sell 30/03/2012 194.700 36,27 7.061.175,00 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 232,893,626 26.69 26.69 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On March 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 10, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
